DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kuborn on 04/09/2021.

The application has been amended as follows: 
Claim 21)	A crusher device, the crusher device comprising: 
	a shaft defining a first direction parallel to its length, the shaft comprising an upper shaft end;
	a bearing mounted to the upper shaft end;
	a crusher head supported on the bearing; and

device comprising a biasing device configured to bias the crusher head away from the upper shaft end
in the first direction, the biasing device being configured to return the crusher head from a displaced
position to an equilibrium position, wherein:
	the overload safety device is configured to permit displacement of the crusher head along the
first direction relative to the shaft in response to a force acting on the crusher head in the first direction,
	the overload safety device further comprises a joint positioned to be supported on the bearing
and a top element securely attached to the crusher head, 
	wherein the biasing device is a bladder accumulator including a bladder disposed between the top element and the joint to bias the crusher head away from the upper shaft end of the shaft.

Claims 25-29)	Canceled

Claim 30)	The crusher device of claim 21, 




	wherein the [[first piston head]] joint and the [[second piston head]] top element cooperate to define a cavity which [[contain]] contains a liquid [[therebetween]] which surrounds the bladder; and
	wherein the bladder is configured to hold a pressurized gas such that it is compressible by a
relative movement between the [[first piston head]] joint and the [[second piston head]] top element due to the force acting on the crusher head in the first direction.

21, wherein the crusher head is affixed
to the top element.

Claim 34)	The crusher device of claim [[24]] 21, wherein the biasing device is
configured to bias the top element away from the joint.

Claim 35)	The crusher device of claim [[22]] 21, wherein the crusher head is moveable
in the first direction relative to the joint.

Claim 36)	The crusher device of claim [[22]] 21, wherein the crusher head abuts the
joint and is moveable in the first direction relative to the joint.

Claim 37)	The crusher device of claim [[22]] 21, wherein the crusher head abuts the
joint and is moveable in the first direction relative to the joint, and wherein the crusher head is not
moveable relative to the joint in a plane perpendicular to the first direction.

Claim 38)	The crusher device of claim [[22]] 21, wherein the bearing is configured so
as to allow the crusher head to rotate relative to the shaft, or the bearing and the joint cooperate to
allow the crusher head to rotate relative to the shaft.

Allowable Subject Matter
Claims 21, 23, 30, & 32-40 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a crusher device, the crusher device comprising: a shaft defining a first direction parallel to its length, the shaft comprising an upper shaft end; a bearing mounted to the upper shaft end; a crusher head supported on the bearing; and an overload safety device coupling the crusher head to the upper shaft end, the overload safety device comprising a biasing device configured to bias the crusher head away from the upper shaft end in the first direction, the biasing device being configured to return the crusher head from a displaced position to an equilibrium position, wherein: the overload safety device is configured to permit displacement of the crusher head along the first direction relative to the shaft in response to a force acting on the crusher head in the first direction, the overload safety device further comprises a joint positioned to be supported on the bearing and a top element securely attached to the crusher head, wherein the biasing device is a bladder accumulator including a bladder disposed between the top element and the joint to bias the crusher head away from the upper shaft end of the shaft. Searching by the examiner yielded the following prior art:
The best prior art, Winter (US 3506204), teaches a crusher device, the crusher device comprising:
A shaft (Fig. 1, Element 34) defining a first direction parallel to its length, the shaft comprising an upper shaft end (Fig. 1, Element 36); 
A bearing (Fig. 1, Element 55) mounted to the upper shaft end; 
A crusher head (Fig. 1, Element 64) supported on the bearing (Fig. 1, Element 55); and 
An overload safety device (Fig. 1, Element 56) coupling the crusher head to the upper shaft end, the overload safety device comprising a biasing device (Fig. 1, Element 56) configured to bias the crusher head away from the upper shaft end in the first direction, the biasing device being configured to return the crusher head from a displaced position to an equilibrium position,
Wherein the overload safety device is configured to permit displacement of the crusher head along the first direction relative to the shaft in response to a force acting on the crusher head in the first direction, the overload safety device further comprises a joint (Fig. 1, Element 54) positioned to be supported on the bearing and a top element (Fig. 1, Element 58) securely attached to the crusher head, disposed between the top element and the joint to bias the crusher head away from the upper shaft end of the shaft.
	Winter does not teach a biasing device between the top element and the joint which is a bladder accumulator comprising a bladder. Though other prior art, Decker (US 3873037), teaches a bladder accumulator biasing device (Fig. 1, Element 16) including a bladder it does not teach that it would be obvious that this bladder accumulator and its various structural elements could be arranged on top of a bearing joint (Fig. 1, Element 15) thus it would not be obvious to substitute this biasing device for the biasing device of Winter. Thus, the prior art does not anticipate, or render obvious, the present claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725